     Case 1:16-cv-00150-DAD-BAM Document 85 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GARY RAY BETTENCOURT,                             Case No. 1:16-cv-00150-DAD-BAM (PC)
12                       Plaintiff,                     ORDER REQUIRING DEFENDANTS TO
                                                        RESPOND TO PLAINTIFF’S SUBMISSION
13           v.                                         OF MEET AND CONFER EXHIBITS AND
                                                        MOTION FOR SETTLEMENT
14    PARKER, et al.,                                   CONFERENCE
15                       Defendants.                    (ECF No. 84)
16                                                      Opposition Deadline: August 30, 2021
17

18          Plaintiff Gary Ray Bettencourt (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

20   Plaintiff’s claims of deliberate indifference in violation of the Eighth Amendment against

21   Defendant Crooks for pulling two teeth that did not need to be pulled, and against Defendants

22   Parker and Guzman for filing down six healthy teeth with a dental tool used for drilling cavities.

23          On August 6, 2021, Plaintiff filed a document which the Court has docketed as

24   “Submission of Meet and Confer Exhibits and Motion for Settlement Conference.” (ECF No.

25   84.)

26           The Court finds it appropriate to obtain a response from Defendants regarding the motion,

27   particularly Plaintiff’s request for a settlement conference. Accordingly, Defendants shall file a

28   response to Plaintiff’s motion, (ECF No. 84), on or before August 30, 2021. Plaintiff’s reply, if
                                                       1
     Case 1:16-cv-00150-DAD-BAM Document 85 Filed 08/10/21 Page 2 of 2


 1   any, is due within seven (7) days from the date of service of Defendants’ response.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    August 10, 2021                            /s/ Barbara   A. McAuliffe    _
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
